Appeal dismissed, without costs, in the following memorandum : This appeal was taken as of right on the alleged ground that a constitutional question is directly involved (Civ, Prac. Act, § 588, subd. 1, par. [a]). A reading of the opinion at Special Term clearly demonstrates that that court did not pass upon constitutional issues but denied prohibition in the exercise of its discretion. Consequently, no constitutional question is presented and, for that reason, the appeal is dismissed.
Concur: Chief Judge Desmond and Judges Dye, Ftjld, Van Vqobhis, Burke, Foster and Scileppi.